Citation Nr: 1508127	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-08 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for renal disease.

3.  Entitlement to service connection for a disability manifested by vocal cord polyps, also characterized as laryngitis.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to a rating in excess of 10 percent for right shoulder subacrominal bursitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1998 and previously had served on active duty for training (ACDUTRA) from June 1983 to September 1983 and from May 1984 to July 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2009 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

The issues of service connection for renal disease, a disability manifested by vocal cord polyps, glaucoma, and hypertension (on de novo review), and the rating for right shoulder bursitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2007 rating decision which denied service connection for hypertension, finding generally that there was no evidence of a current disability that was attributable to service.

2.  Evidence received since the February 2007 rating decision, including postservice treatment records and a lay statement from a coworker, relate to the previously unestablished elements of whether the Veteran has a current disability that is attributable to service.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision reopens the Veteran's claim for service connection for hypertension, discussion of the adequacy of VA's duties to notify and assist is unnecessary as no prejudice will result.  After review of the medical evidence obtained since the prior, final denial that addresses hypertension and its etiology, the Board finds that there is sufficient new and material evidence to reopen the claim.  On this basis, the Board grants this appeal to this limited extent.  De novo review of this claim is addressed in the Remand below.  


ORDER

The claim for service connection for hypertension is reopened.



REMAND

Prior to considering the reopened claim for service connection for hypertension on de novo review, the Board observes that additional development is warranted.  In this regard, the record shows assessments of hypertension.  The Veteran has submitted a lay statement from a coworker at his postservice employment, who indicated that he worked with the Veteran in November 1998 (two months following the Veteran's separation from service) and was a witness to the fact that he had problems with his blood pressure.  The coworker noted that the Veteran had to report to the doctor for 3 days to have his blood pressure checked and that he was then prescribed blood pressure medicine.  Accordingly, the Board finds that a VA examination to secure a medical opinion in this matter is warranted.  Additionally, the Veteran has suggested that his hypertension may have had its onset in service due to pain from his shoulder surgery.  An opinion should also be provided that addresses this secondary theory of service connection.  

Regarding the claim for service connection for renal disease, the record shows that he is diagnosed with end stage renal disease.  He has suggested that such is due to taking medication (ibuprofen) for his shoulder disability or alternatively, that it is due to his hypertension.  In May 2014, a VA physician indicated that it's possible that the Veteran was developing kidney insufficiency at the time of his diagnosis of hypertension around the time of his discharge, which would have led to his advanced disease found in 2007.  She also noted that a history and physical performed on the Veteran found no evidence of a secondary cause of his kidney disease such as diabetes or hepatitis.  Accordingly, the Board finds that a medical opinion regarding the etiology of the Veteran's renal disease is needed.  

The Veteran has alleged that he has glaucoma due to laser vision equipment in tanks in service or due to his hypertension.  His service personnel records note that he was a tank crewman.  Thus, an opinion is needed as to the likely etiology of the Veteran's glaucoma.

In addition, the Veteran has claimed a disability manifested by vocal cord polyps due to service.  In the hearing, he testified that he was having surgery for this condition in December 2014, records of which do not appear to be associated with the record.  As such records may be pertinent to this claim, efforts to obtain them should be made.

Regarding the increased rating claim, the Board notes that the Veteran is also claiming an increase in his right shoulder disability.  In the December 2014 hearing, he alleged that this disability has worsened.  He was last examined by VA to assess the severity of his right shoulder disability in December 2013.  Accordingly, a contemporaneous examination to assess the current severity of this disability is necessary.  

Lastly, the Veteran should be provided VCAA notice that provides how to establish secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VCAA notification letter that includes notice regarding how to establish secondary service connection.

2.  Secure for the record copies of the complete updated (to the present) clinical records of all VA and/or private treatment the Veteran has received for the disabilities on appeal.  Specifically, secure for the record records from the Veteran's reported vocal cord surgery in December 2014.  He must assist in this matter by identifying all treatment providers, and furnishing releases for VA to secure records from provide providers.

3.  After completing directives (1)-(2), schedule the Veteran for an appropriate examination to determine the nature and etiology of his hypertension.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension became manifest in service, or is otherwise related to his service?

(b)  If not, is it at least as likely as not (a 50% or greater probability) that the hypertension became manifest to a degree of 10 percent or more within one year of the Veteran's separation in September 1998 from active service?  The examiner should specifically note the lay statements of record indicating the Veteran had high blood pressure and was on blood pressure medication in November 1998 (two months after his separation from service).

(c)  If it is determined that his hypertension is not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service-connected right shoulder disability.

The examiner must explain the rationale for all opinions.

4.  After completing directives (1)-(2), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his renal disease.  It is imperative that the record be made available to the examiner for review in connection with the examination.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's renal disease is related to his service?

(b)  If it is determined that his renal disease is not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated (increased in severity beyond the natural progression) by the medication used to treat the Veteran's service-connected right shoulder disability.

(c)  If (and only if) hypertension is found to be related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or greater probability) that his renal disease was caused or aggravated by his hypertension.

The examiner must explain the rationale for all opinions, to include discussion of the May 2014 statement from the VA physician.

5.  After completing directives (1)-(2), schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his glaucoma.  It is imperative that the record be made available to the examiner for review in connection with the examination.  After a review of the record and examination of the Veteran, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's glaucoma is related to his service, to include due to laser vision equipment in tanks?

(b)  If (and only if) hypertension is found to be related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or greater probability) that his glaucoma was caused or aggravated by his hypertension.

The examiner must explain the rationale for all opinions.

6.  After completing directives (1)-(2), arrange for an appropriate examination to determine the current severity of his right shoulder bursitis disability.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished.  All findings should be described in detail.

7.  Review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.  






							(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


